                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 19-2112 FMO (AGRx)                               Date     May 9, 2019
 Title             Steven Friedland v. Inogen, Inc., et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                           None
                Deputy Clerk                    Court Reporter / Recorder              Tape No.
           Attorney Present for Plaintiff(s):                 Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order to Show Cause re Consolidation of Actions

       On March 6, 2019, plaintiff in William Fabbri v. Inogen, Inc., et al., 19-1643 (C.D. Cal.)
(“Fabbri”), filed a Complaint (Dkt. 1, “Fabbri Complaint”). The Fabbri Complaint alleges claims on
behalf of a class of “all purchasers of Inogen common stock between November 8, 2017 and
February 26, 2019, inclusive[], seeking to pursue remedies under the Exchange Act.” (Id. at ¶ 4).

       On March 21, 2019, plaintiff in Steven Friedland v. Inogen, Inc., et al., 19-2112 (C.D. Cal.)
(“Alvarez”), filed his Complaint (Dkt. 1, “Friedland Complaint”). The Friedland Complaint alleges
claims on behalf of a class of “all purchasers of Inogen securities between November 8, 2017 and
February 26, 2019, inclusive[], seeking to pursue remedies under the Exchange Act.” (Id. at ¶ 1).

       Both complaints reference fraudulent statements defendants allegedly made with respect
to Inogen, Inc.’s portable oxygen concentrators. (See Dkt. 1, Fabbri Complaint at ¶ 7; Dkt. 1,
Friedland Complaint at ¶ 6).

        “If actions before the court involve a common question of law or fact, the court may . . .
consolidate the actions[.]” Fed. R. Civ. P. 42(a)(2). The court “weighs the saving of time and
effort consolidation would produce against any inconvenience, delay, or expense that it would
cause.” Huene v. United States, 743 F.2d 703, 704 (9th Cir. 1984). “A district court generally has
‘broad’ discretion to consolidate actions[.]” Pierce v. Cnty. of Orange, 526 F.3d 1190, 1203 (9th
Cir.), cert. denied, 555 U.S. 1031 (2008). Accordingly, IT IS ORDERED that by no later than May
20, 2019, the parties shall file either a stipulation or response, not to exceed five pages, to show
cause why the Fabbri and Friedland actions should not be consolidated.

                                                                                  00     :      00
                                                         Initials of Preparer           vdr




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 1
